Citation Nr: 1213453	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  02-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an evaluation in excess of 30 percent for a psychophysiological disability, manifested by chronic pain syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for gastrointestinal reaction.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1974 to October 1976.  

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO declined to reopen a previously denied claim of service connection for a back disability, denied an increased evaluation for a psychophysiological disorder, granted a separate noncompensable rating for gastrointestinal reaction, and denied entitlement to a total disability rating based on individual unemployability (TDIU).

During the pendency of the appeal, the RO issued a February 2003 rating decision granting a 10 percent evaluation for a gastrointestinal reaction, effective from October 16, 1998.  As this was not a full grant of the benefit sought, the issue remained in appellate status.   

In August 2004, the Veteran and his wife testified at a personal hearing held at the RO before an Acting Veterans Law Judge; a transcript of that hearing is associated with the claims file.  In August 2005, the Board reopened the claim of service connection for a low back disability, and remanded the underlying service connection claim and the evaluation issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In October 2007, the Board notified the Veteran that the Acting Veterans Law Judge who had presided at his hearing was no longer employed by the Board.  He was offered the opportunity for a new hearing, so that the presiding Judge could participate in the decision on his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  The Veteran declined a new hearing.

In a February 2008 decision, the Board denied entitlement to service connection for a back disability and again remanded the evaluation issues to the RO via the AMC for further development.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a September 2009 memorandum decision, the Court vacated the Board's denial, and remanded the matter of service connection for a back disability for further consideration.  

In July 2010, the Board remanded all four issues to the RO via the AMC for additional development.  The matters have now been returned to the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is again required with respect to all claims.

Back Disability

The Court found that a July 2006 VA examination relied upon by the Board in denying the claim of service connection was inadequate for adjudication purposes.  The examiner did not "coherently address the evidence of the appellant's pre-service and in-service back complaints...."  The examination had been obtained in response to the August 2005 Board remand, and hence the inadequate examination violated Stegall v. West, 11 Vet. App. 268, 271 (1998).  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.

The Board therefore again remanded the claim for examination in July 2010 and directed that an examiner address the nature and etiology of any current back disorder.  The examiner was to consider whether any back condition was congenital in nature, was aggravated by service, or directly caused by service.  The examiner was directed to specifically discuss evidence of in-service treatment for back complaints in 1973 and 1975, as well as the assertions of the Veteran that congenital abnormalities of the spine had been present since birth.  

A VA examination was conducted in September 2010 by Dr. S. M, the same examiner who had previously seen the Veteran.  The examiner stated that the claims file, including the Board's remand instructions, had been reviewed.  However, the doctor's report fails to address the Board's very specific remand directives.  The medical history recited is cursory, and only one of the in-service treatment episodes is specifically noted.  The examiner fails to even mention the evidence and allegations regarding a congenital back problem, other than to render a bare conclusory opinion that the "Veteran's current back disorder is not congenital in nature."  A similar negative opinion, lacking any rationale, was rendered with regard to the possibility of a direct link between in-service injury and current problems.

VA did attempt to rehabilitate the inadequate examination by obtaining a report addendum from the examiner setting forth a rationale for the expressed opinions.  In August 2011, the examiner listed a series of dated records, without reference to their content, and again stated that the claims file was reviewed.  Further, the examiner stated that he had reviewed personally current x-rays, and he did not identify any congenital changes.  He failed to discuss the multiple other x-rays and MRIs which state such are present.  Disagreement with prior readings is not a rationale; some explanation is required to permit a weighing of the evidence.  The doctor also commented without explanation that information in different x-ray reports is somewhat contradictory.  Some explication of this statement is required.

Finally, the doctor noted that there was no record of injuries other than what the Veteran had reported.  It appears the doctor improperly discounted this competent lay testimony and failed to explain why such reports could not support a finding of a nexus.  Specificity is particularly important when the examiner then goes on to state that "most of" the Veteran's back problems began after service.  This clearly implies, contrary to all other statements by Dr. S. M, that some of the problems did in fact begin in service.

On remand, a new examination, by a qualified specialist in back problems, is required.  The examination must fully address the allegations of the Veteran and the evidence of record, and any opinion rendered must be supported by a well-reasoned rationale as well as data and findings.

The Veteran has also indicated that he receives ongoing, monthly treatment from Dr. K. Matthewis for his back; although Dr. Matthewis has submitted summaries of treatment, complete records do not appear to have been associated with the claims file.  These records contain relevant and potentially helpful information regarding the back disability, and should be obtained.

Evaluations, to include TDIU

It appears that the Veteran has not been comprehensively examined to determine the status of his service connected disabilities for several years; the most recent VA examinations took place in May and June 2009.  Further, the Veteran has indicated that his conditions have worsened since that time.  In March 2010 correspondence, for example, he described increased pain and gastrointestinal tenderness, and has made statements regarding his overall functional capacity.  On remand, updated VA examinations should be obtained.

Finally, the Veteran has submitted treatment records indicating he is receiving ongoing treatment for his service connected conditions.  Efforts to clearly identify any current providers and obtain complete treatment records must be made and documented.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all doctors or other health care providers who have treated him for the claimed disabilities.  A release for Dr. K. Matthewis must be specifically requested, as well as information regarding the custodian of any worker's compensation records from 1977 to the present.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant treatment records.  If any identified provider is a VA facility, efforts to obtain complete records must be documented and continue until it can be certified in writing that further efforts would be futile.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After obtaining all available, relevant treatment records, schedule the Veteran for a VA mental disorders examination.  The examiner should describe in detail the current status of the Veteran's service connected psychophysiological disability, manifested by chronic pain syndrome.  The examiner must specifically comment on the impact of the disability on the Veteran's occupational functioning.

3.  After obtaining all available, relevant treatment records, schedule the Veteran for a VA gastrointestinal examination.  The examiner should describe in detail the current status of the Veteran's service connected gastrointestinal symptoms, as a manifestation of his psychiatric disability.  All current gastrointestinal symptoms should be identified, and the examiner should clearly state whether such are related to the psychiatric disorder.  The examiner must specifically comment on the impact of the disability on the Veteran's occupational functioning.

4.  After obtaining all available, relevant treatment records, schedule the Veteran for a VA spine examination with a qualified orthopedic physician.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the spine.

The examiner should be informed in connection with the examination that clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

a) The examiner must opine as to whether the evidence of record clearly and unmistakably establishes that there is a congenital disorder of the spine present.  The examiner must specifically address radiographic evidence submitted by the Veteran purportedly showing congenital defects of the spine.

b) The examiner must opine as to whether the evidence of record clearly and unmistakably establishes that there was an acquired back disability present prior to the Veteran's entry into active duty service in October 1974.  The examiner must specifically address employer records showing treatment for back complaints in 1973.

c) If a pre-existing condition (either congenital or acquired) is identified, the examiner must opine as to whether the evidence of records clearly and unmistakably establishes that the pre-existing condition was not aggravated by service.  Aggravation means worsened beyond the natural progression.

d) If no pre-existing condition is found under the appropriate "clear and unmistakable" legal standard, the examiner must opine whether it is at least as likely as not any currently diagnosed back disability was caused by service.  The examiner must specifically address the documented in-service treatment and complaints of the Veteran, and must consider the Veteran's competent lay reports of falls and strains on his back.  The role of established post-service injuries, including that resulting in a Worker's Compensation claim, should be specifically addressed, to include obtaining details regarding the injury and treatment from the Veteran.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


